Name: Commission Regulation (EEC) No 4139/87 of 9 December 1987 determining the conditions under which certain petroleum products are eligible on import for a favourable tariff arrangement by reason of their end-use
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 31 . 12 . 87No L 387 /70 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4139 / 87 of 9 December 1987 determining the conditions under which certain petroleum products are eligible on import for a favourable tariff arrangement by reason of their end-use THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff 0 ), and in particular Articlell thereof, Whereas Council Regulation (EEC) No 950 / 68 of 28 June 1968 , on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC ) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas , on the basis of Council Regulation (EEC) No 97/ 69 of 16 January 1969 , on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( J ), Commission Regulation (EEC) No 1775 /77 ( 6 ), determined the conditions under which certain petroleum products are eligible on import for a favourable tariff arrangement by reason of their end-use ; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC) No 950 / 68 in adopting the new tariff and statistical nomenclature (combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97/ 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 1775 / 77 by a new regulation taking over the new nomenclature as well as the new legal base ; Whereas Regulation (EEC) No 2658 / 87 lays down that , in respect of the products listed in the Annex to this Regulation :  there shall be exemption from duty where such products are intended to be used otherwise than as power or heating fuels ( subheadings 2707 10 90 , 2707 20 90 , 2707 30 90 , 2707 50 91 , 2707 50 99 , 2711 12 19 , 2901 10 90 , 2902 20 90 , 2902 30 90 , 2902 44 90 of the combined nomenclature , or for the manufacture of products of heading No 2803 ( subheadings 2707 99 91 and 2713 90 10 of the combined nomenclature),  duties shall be reduced on lubricating oils and other products intended to be mixed in accordance with the terms of Additional Note 6 to Chapter 27 ( subheading 2710 00 95 of the combined nomenclature),  duties shall be suspended on products intended to undergo a specific process or chemical transformation , such operations being defined in Additional Note 4 to Chapter 27 or in the Explanatory Notes to the combined nomenclature relating to Additional Notes 4 and 5 to this Chapter ; Whereas the eligibility of these products on import for such exemption , reduction or suspension of duty is subject to conditions laid down in the relevant Community provisions ; Whereas , in order to ensure uniform application of the combined nomenclature , the said conditions must be laid down by Community provisions ; Whereas Commission Regulation (EEC) No 4142 / 87 of 9 December 1987 determining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use ( 7 ) sets out both the general and minimum conditions governing such goods ; whereas that Regulation is also applicable to the petroleum products in question ; Whereas , however , in view of the special requirements arising out of the particular nature and end-use of the products in question , and of the characteristics of the operations to which they are subjected , special provisions are needed as regards the imposition on the person concerned of certain special obligations and as regards common storage ; whereas , moreover , cases coming within Additional Notes 4 (n ) and 5 to Chapter 27 of the combined nomenclature , the period within which end-use must take place should remain at six months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 (4 ) OJ No L 14 , 21 . 1 . 1969 , p . 1 . ( s ) OJ No L 191 , 19 . 7 . 1984 , p . 1 . ( s ) OJ No L 195 , 2 . 8 . 1977 , p . 5 . ( 7 ) See page 81 of this Official Journal . No L 387 / 7131 . 12 . 87 Official Journal of the European Communities Article 4 1 . Notwithstanding Article 6 (3 ) of Regulation (EEC) No 4142 / 87 , the competent authorities may authorize the common storage of petroleum products , put into free circulation in conformity with the provisions of this Regulation , in a mixture with other petroleum products or with crude petroleum oils of subheading 2709 00 00 of the combined nomenclature . 2 . Common storage in accordance with paragraph 1 of products not of the same kind and quality and not having the same technical or physical characteristics may be authorized only if the whole mixture is intended to undergo one of the treatments referred to in Additional Notes 4 and 5 to Chapter 27 of the combined nomenclature . Article 5 Article 11.(1 ) of Regulation (EEC) No 4142/ 87 shall not apply to products stored in a mixture as referred to in Article 4 (2 ) unless the whole mixture is exported or destroyed . Article 6 Regulation (EEC) No 1775 / 77 is hereby repealed . Article 7 Each Member State shall inform the Commission of the steps taken by its central administration for the purposes of applying this Regulation . The Commission shall forthwith communicate this information to the other Member States . HAS ADOPTED THIS REGULATION: Article 1 1 . Subject to the provisions of Articles 2 to 5 of this Regulation , Commission Regulation (EEC) No 4142 shall apply to petroleum products . 2 . For the purposes of this Regulation , petroleum products shall mean the goods listed in the Annex hereto . Article 2 The person concerned shall be required to furnish the competent authorities , at their request , with the following information : ( a ) at the time of the application for authorization , a brief description of the plant to be used for the proposed treatments ; (b ) the nature of the proposed treatments ; ( c ) the description and quantity of the products to be used ; (d ) in cases where , Additional Notes 4 (n ) and 5 to Chapter 27 of the combined nomenclature apply , the description , quantity and tariff classification of the products obtained . The person concerned shall , in addition , enable the competent authorities , to their satisfaction , to trace the products in the establishment or establishments of the undertaking during the course of the treatment . Article 3 The provisions ofArticle 5 ofRegulation (EEC) No 4142 / 87 shall apply to petroleum products , save as otherwise provided in Additional Notes 4 (n ) and 5 to Chapter 27 of the combined nomenclature . Article 8 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President 31 . 12 . 87No L 387 / 72 Official Journal of the European Communities ANNEX CN-codes Description of goods ex Chapter 27 : Miscellaneous 2707 Certain cases referred to in Additional Notes 4 (n ) and ( 5 ) Oils and other products of the distillation of high temperature coal tar ; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents :  Benzole :   For other purposes  Toluole : 2707 10 2707 10 90 2707 20 2707 20 90 2707 30 2707 30 90 2707 50   For other purposes  Xylole : 2707 50 91 2707 50 99 2707 99 2707 99 91 2710 2710 00 11 2710 00 15   For other purposes  Other aromatic hydrocarbon mixtures ofwhich 65 % or more by volume ( including losses ) distils at 250 °C by the ASTM D 86 method :   For other purposes :   Solvent naphtha    Other  Other :   Other :    Other :     For the manufacture of products of heading No 2803 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations :  Light oils :   For undergoing a specific process   For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 11  Medium oils :   For undergoing a specific process   For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 41  Heavy oils :   Gas oils :    For undergoing a specific process    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 61   Fuel oils :    For undergoing a specific process    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 71   Lubricating oils ; other oils :    For undergoing a specific process    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 91    To be mixed in accordance with the terms of Additional Notes 6 (CCT ) to this chapter Petroleum gases and other gaseous hydrocarbons :  Liquefied : 2710 00 41 2710 00 45 2710 00 61 2710 00 65 2710 00 71 2710 00 75 2710 00 91 2710 00 93 2710 00 95 2711 No L 387 /7331 . 12 . 87 Official Journal of the European Communities CN-codes Description of goods 2711 12   Propane :    Propane of a purity not less than 99 % : 2711 12 19   For other purposes    Other : 2711 12 91     For undergoing a specific process 2711 12 93    For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 12 91 2711 13   Butanes : 2711 13 10    For undergoing a specific process 2711 13 30    For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 13 10 2712 Petroleum jelly ; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite , lignite wax , peat wax , other mineral waxes , and similar products obtained by synthesis or by other processes , whether or not coloured : 2712 90  Other :   Other :    Crude : 2712 90 31     For undergoing a specific process 2712 90 33     For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 31 2713 Petroleum coke , petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 10   For the manufacture of the products of heading No 2803 Chapter 29 Organic chemicals 2901 Acyclic hydrocarbons : 2901 10  Saturated : 2901 10 90   For other purposes 2902 Cyclic hydrocarbons : 2902 20  Benzene : 2902 20 90   For other purposes 2902 30  Toluene : 2902 30 90   For other purposes 2902 44   Mixed xylene isomers : 2902 44 90    For other purposes